DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an Amendment dated on July 8, 2022.
 Claims 1-4, 6 and 9-16 are amended.  Claims 7-8 are canceled.  Claims 3, 5, 11 and 15-16  are amended.  Claims 1-4, 6 and 9-16 are pending.  All pending claims are examined.

Allowable Subject Matter
Claims 1-4, 6 and 9-16 are pending.
Claims 1-4, 6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rutherford discloses a system of whereby 
“The authentication application allows the session user to enter a handwritten session signature in response to the authentication message and sends the handwritten session signature to the authentication server. The authentication server compares the handwritten session signature entered by the session user with the reference signature associated with the session user to validate the handwritten session signature entered by the session user and, if the handwritten session signature entered by the session user is validated, notifies the partner app/site that the session user has been authenticated. In response to notification that the session user has been validated, the partner app/site allows the session user to access a set of user information that is associated with the session user and stored on the partner server” ..

Regarding independent claim 1 which is illustrative of independent claim 9, the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added); 
1. (Previously Presented) A computer-implemented method for providing identity authentication in connection with submission of payment account information for network based electronic payment transaction(s), the method comprising:
receiving, at an authentication server, an identity authentication request from a merchant server responsive to an initiated request for electronic payment from a payor account to a payee account, wherein said identity authentication request for electronic payment is initiated within a network communication session between a client terminal and the merchant server, the authentication server separate from the merchant server and the client terminal;
receiving, at the authentication server, information identifying the payor account, the payee account and a payment amount corresponding to the initiated request for the electronic payment;
receiving, at the authentication server, from the merchant server, one or more network session data parameters corresponding to the network communication session, wherein the one or more network session data parameters includes a session ID specific to the network communication session;
generating, by the authentication server, an authentication data record, the authentication data record including the received one or more network session data parameters;
transmitting, by the authentication server, the generated authentication data record for storage on a remote terminal device, wherein said remote terminal device is identified based on information identifying a registered terminal device or a registered instance of a payment software application associated with the identified payor account;
retrieving, by the authentication server, from the client terminal, one or more data records associated with electronic payment transactions involving the client terminal, the one or more data records including the session ID specific to the network communication session; 
comparing, by the authentication server, at least the session ID from the one or more data records retrieved from the client terminal against the session ID from the generated authentication data record; and
responsive to a match between the one or more data records retrieved from the client terminal against the generated authentication data record, generating, by the authentication server, an identity confirmation decision for transmission to the merchant server from which the identity authentication request is received.
2. (Previously Presented) The method of claim 1, wherein the merchant server from which the identity authentication request is received is configured to respond to receiving the identity confirmation decision by authorizing the electronic payment of the payment amount from the payor account.
3. (Currently Amended) The method of claim 1, wherein the one or more network session data parameters further comprise one or more of: a unique ID associated with the client terminal, a unique ID associated with an instance of the electronic payment software application implemented in the client terminal, a unique merchant ID associated with a merchant to whom the electronic payment is intended to be made, and/or a date stamp or time stamp associated with receipt of the request for initiation of the electronic payment at the merchant server; and
wherein comparing at least the session ID from the one or more data records retrieved from the client terminal against the session ID from the generated authentication data record includes comparing the one or more data records retrieved from the client terminal against each of the one or more network session data parameters from the generated authentication data record.
4, (Previously Presented) The method of claim 1, wherein generating the authentication data record includes applying one or more of: a hashing function, an encryption function or a transformative function to the received one or more network session data parameters.
5. (Cancelled).
6. (Previously Presented) The method of claim 1, wherein the one or more data records associated with the electronic payment transactions involving the client terminal are retrieved from a secure memory location associated with, controlled by or accessible by an instance of the payment application software that is implemented within the client terminal.
7.—8. (Cancelled)..”
For these reasons, independent claims 1-4, 6 and 9-16 are deemed to be allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696